Exhibit 10.1
(GLOBAL INDUSTRIES LOGO) [h67227h6722700.gif]
June 15, 2009
Mr. John A. Clerico
3132 S. Columbia Circle
Tulsa, OK 74105

     Re:   Change-In-Control Agreement

Dear Mr. Clerico:
     Global Industries, Ltd. (the “Company”) considers it essential to the best
interest of the Company and its shareholders that its management and key
employees be encouraged to remain with the Company and to continue to devote
full attention to the Company’s business in the event of a change in control of
the Company, whether through a tender offer, a negotiated merger or sale of the
Company’s business or otherwise. In this connection, the Company recognizes that
the possibility of a change in control and the uncertainty and questions which
it may raise among management may result in the departure or distraction of
management personnel and key employees to the detriment of the Company and its
shareholders. Accordingly, the Company’s Board of Directors (the “Board”) has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including yourself, to their assigned duties without distraction in the face of
the potentially disturbing circumstances arising from the possibility of a
change in control of the Company under the circumstances described below.
     In order to induce you to remain in the employ of the Company, this letter
agreement (“Agreement”) sets forth the severance benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated subsequent to a Change in Control of the Company under the
circumstances described below.
     Nothing herein shall be construed to prevent either you or the Company from
terminating your employment at any time, for cause or otherwise, subject only to
the specific payment and other provisions hereinafter provided for under certain
circumstances in the event a Change in Control of the Company shall have
occurred prior to the date your termination becomes effective.
     1. CONTINUED EMPLOYMENT.
     This confirms that you have advised the Company that, in consideration of,
among other things, the Company’s entering into this Agreement with you, it is
your present intention to remain in the employ of the Company. This Agreement
shall commence on the date hereof and shall continue until December 31, 2009;
provided, however, that commencing on January 1, 2010 and each January 1st
thereafter, the term of this Agreement shall automatically be extended

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 2
for one additional year unless at least 30 days prior to such January 1st date,
the Company shall have given notice that it does not wish to extend this
Agreement. Notwithstanding anything to the contrary contained in this paragraph
1, (a) it is agreed that if a Change in Control occurs while this Agreement is
in effect, then the term of this Agreement shall be automatically extended and
shall remain in effect for two years after such Change in Control, and if within
such two-year period any termination occurs that would entitle you to the
benefits hereunder, this Agreement shall remain in effect in accordance with its
terms, and (b) the Company may terminate this Agreement at any time upon your
Total Disability (as defined in paragraph 2). In the event that your employment
with the Company terminates for any reason prior to the occurrence of a Change
in Control, this Agreement shall automatically terminate as of the date of your
termination, and no benefits shall be payable to you hereunder.
     2. DEFINITIONS.
     For purposes of this Agreement, the following terms have the meanings set
forth below:
     “Bonus Incentive Plan” shall mean the Company’s Management Incentive Plan
or, if that plan is no longer maintained, any cash bonus plan maintained by the
Company for similarly situated active executives of the Company.
     “Cause” shall mean only (a) if termination shall have been the result of an
act or acts of dishonesty on your part constituting a felony and resulting, or
intending to result, directly or indirectly, in gain or personal enrichment at
the expense of the Company or (b) upon the willful and continued failure by you
to substantially perform your duties with the Company (other than any such
failure resulting from your incapacity due to mental or physical illness) after
a demand in writing for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, and such failure
to perform your duties results in demonstrably material injury to the Company.
Your employment shall in no event be considered to have been terminated by the
Company for Cause if such termination took place as the result of (i) bad
judgment or negligence on your part, or (ii) any act or omission without intent
of gaining therefrom, directly or indirectly, a profit to which you were not
legally entitled, or (iii) any act or omission believed by you in good faith to
have been in or not opposed to the interest of the Company, or (iv) any act or
omission in respect of which a determination is made that you met the applicable
standard of conduct prescribed for indemnification or reimbursement or payment
of expenses under the by-laws of the Company or the laws of the State of
Louisiana or the directors and officers liability insurance of the Company, in
each case as in effect at the time of such act or omission. You shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (a) or (b) of the first sentence of this definition
and specifying the particulars thereof in detail.

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 3
     “Change in Control” shall mean (i) any merger, consolidation or other
reorganization in which the Company shall not be the surviving entity (or
survives only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of the Company), (ii) the dissolution or liquidation of the Company;
(iii) the sale, lease or exchange or agreement to sell, lease or exchange all or
substantially all of the assets of the Company to any other person or entity
(other than a wholly-owned subsidiary of the Company); (iv) the acquisition,
directly or indirectly, of the beneficial ownership of more than 50% of the
issued and outstanding shares of the common stock of the Company by any
individual or entity, including a “group” as contemplated by Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, except an underwriter or
similar entity in connection with a public offering of common stock, alone or in
concert with others; or (v) as a result of or in connection with a contested
election of directors, the persons who were directors of the Company before such
election shall cease to constitute a majority of the Board.
     “Code” shall mean the Internal Revenue Code of 1996, as amended.
     “Committee” shall mean the Compensation Committee of the Board of Directors
of Global Industries, Ltd.
     “Company” shall mean Global Industries, Ltd., and, except where the context
indicates otherwise, after the occurrence of a Change in Control, “Company”
shall mean any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Global Industries, Ltd.
     “Date of Termination” shall mean the date on which you have a “separation
from service” as defined in Section 409A of the Code.
     “Good Reason” shall mean:
(a) without your express written consent, the assignment to you of any duties
inconsistent with your positions, duties, responsibilities and status with the
Company immediately prior to a Change in Control, or a change in your reporting
responsibilities, titles or offices as in effect immediately prior to a Change
in Control, or any removal of you from or any failure to re-elect you to any of
such positions, except in connection with the termination of your employment for
Cause, Total Disability or as a result of your death or by you other than for
Good Reason;
(b) a reduction by the Company in your base salary or total compensation for the
fiscal year in which the Change in Control occurred from your base salary or
total compensation in the fiscal year immediately preceding the year in which
the Change in Control occurred (assuming for purposes of determining whether a
reduction of total compensation has occurred that total compensation in the year
preceding the fiscal year in which the Change in Control occurred consisted of
your base salary for that year plus payment under the Bonus Incentive Plan in an
amount equal to the highest payment under the Bonus Incentive Plan you received
in any of the three years immediately preceding

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 4
the year in which the Change in Control occurred) or the failure by the Company
to increase your total salary and payment under the Bonus Incentive Plan (based
on actual salary and payment under the Bonus Incentive Plan) each year after a
Change in Control by an amount which at least equals, on a percentage basis, the
mean average percentage increase in total compensation for all officers of the
Company during the three full fiscal years immediately preceding a Change in
Control of the Company;
(c) a failure by the Company to continue the Bonus Incentive Plan substantially
on the basis in effect prior to the Change in Control, or a failure by the
Company to continue you as a participant on at least the same basis as your
participation for the fiscal year immediately preceding a Change in Control;
(d) a permanent relocation of your principal place of employment with the
Company from the city in which you were serving immediately prior to the date on
which a Change in Control occurs to a place which is more than 30 miles away
from such location;
(e) the failure by the Company to continue in effect any benefit or compensation
plan in addition to the bonus or incentive compensation plan, including its
retirement plans, life insurance plan, health and accident plan or disability
plan in which you are participating at the time of a Change in Control of the
Company (or plans providing you with substantially similar benefits) and stock
option and stock purchase plans providing you with substantially similar
benefits as the Company plans in existence immediately before the Change in
Control, or the taking of any action by the Company which would adversely affect
your participation in or materially reduce your benefits under any of such plans
or deprive you of any material fringe benefit enjoyed by you at the time of the
Change in Control, or the failure by the Company to provide you with the number
of paid vacation days to which you are then entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect immediately prior to the Change in Control;
(f) the failure of the Company to obtain an assumption of this Agreement by any
successor as contemplated in paragraph 6 hereof; or
(g) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements set forth in the
definition thereof (and, if applicable, the requirements set forth in the
definition of Cause).
     “Incentive Compensation” shall mean the greater of (i) the highest annual
award earned under the Bonus Incentive Plan during any one of the five fiscal
years immediately preceding the fiscal year which includes the Date of
Termination, or (ii) the Target Award.
     “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provisions so indicated. With
respect to termination by you for Good Reason, the Notice of

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 5
Termination shall state that you have made a good faith determination that, due
to a Change in Control, you are not able effectively to discharge your duties.
The Notice of Termination shall be delivered no less than 30 days prior to the
Date of Termination, or (i) such longer period required by contract between you
and the Company or (ii) such shorter period as agreed by you and the Company by
mutual consent. Any purported termination of your employment which is not
effected pursuant to a Notice of Termination shall be deemed ineffective.
     “Stock Incentive Plan” shall mean the Global Industries, Ltd. 1998 Equity
Incentive Plan, the Global Industries, Ltd. 2005 Stock Incentive Plan and/or any
future plan under which the Company awards long-term incentive compensation.
     “Target Award” shall mean the higher of the target award level under the
Bonus Incentive Plan (i) at the time of a Change in Control or (ii) on the Date
of Termination; in each case expressed as a dollar amount based on the base
salary then in effect.
     “Total Disability” shall mean that, as a result of your incapacity due to
physical or mental illness, you are suffering from “total disability” as defined
in any long-term disability plan maintained by the Company, and shall be deemed
to occur on the first date as of which you would be entitled to commence receipt
of benefits thereunder had you been a participant.
     3. TREATMENT OF EQUITY UPON A CHANGE IN CONTROL.
     (a) Options held by you granted under a Stock Incentive Plan shall fully
vest upon the date of a Change in Control. Unless the Committee has determined
to make an equitable adjustment or substitution of stock options pursuant to the
terms of the applicable Stock Incentive Plan, all options held by you granted
under a Stock Incentive Plan shall be surrendered to the Company by you and such
options shall be canceled by the Company, in exchange for a cash payment by the
Company within ten days after the Change in Control in an amount equal to the
number of shares of the Company’s common stock subject to your option multiplied
by the difference between (x) and (y) where (x) equals the closing sale price of
a share of common stock on any exchange on which such shares are traded or
quoted as of the date immediately prior to the Change in Control and (y) equals
the purchase price per share covered by the option.
     (b) In the event of a Change in Control, restricted stock held by you
granted under a Stock Incentive Plan shall immediately vest, and all forfeiture
restrictions shall immediately expire, as of the date of the Change in Control.
     (c) In the event of a Change in Control, performance units held by you
granted under a Stock Incentive Plan for which the performance period has not
expired as of the date of a Change in Control shall be deemed to be earned at
the target performance level. Unless the Committee determines otherwise, you
shall have the right to receive the same form of equity or other consideration
as all other shareholders with respect to the common stock subject to the earned
performance units. The common stock or other property subject to the earned
performance units shall be delivered to you within ten days of the date of the
Change in Control. Notwithstanding the foregoing, if the performance units are
non-qualified deferred compensation

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 6
under Section 409A of the Code, the performance units shall vest only if the
Change in Control satisfies the requirements of Treasury Regulations
Section 1.409A-3(i)(5).
     4. COMPENSATION UPON TERMINATION AFTER A CHANGE IN CONTROL.
     No benefits shall be payable under this Agreement unless a Change in
Control shall have occurred. If your employment by the Company is terminated
within two years after a Change in Control, then the Company will, as additional
compensation for services rendered to the Company, pay to you the following
amounts (subject to any applicable payroll or other taxes required to be
withheld and employee benefit premiums):

  (a)   If the Company terminates your employment other than due to death, Total
Disability or for Cause or if you terminate your employment for Good Reason,
then the Company will pay to you in a lump sum on the Date of Termination
(subject to paragraph 12 hereof and except as set forth in item (ii) below), the
following amounts:

  (i)   an amount equal to your Incentive Compensation times a fraction, the
numerator of which is the number of days elapsed in the fiscal year to and
including the Date of Termination and the denominator of which is 365;     (ii)
  in lieu of any further payments to you for periods subsequent to the Date of
Termination, a cash payment of $3,600,000 less any applicable federal and state
taxes; and     (iii)   the Company shall also pay all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement).
Any reimbursement provided hereunder during one calendar year shall not affect
the amount or availability of reimbursements in another calendar year. Any
reimbursement provided hereunder shall be paid no later than the earlier of
(i) the time prescribed under the Company’s applicable policies and procedures,
or (ii) the last day of the calendar year following the calendar year in which
your Date of Termination occurs.

  (b)   Notwithstanding any contrary provisions in any plan, program or policy
of the Company, if all or any portion of the benefits payable under the
Agreement, either alone or together with other payments and benefits which you
receive or are entitled to receive from the Company, would constitute a
“parachute payment” within the meaning of Section 280G of the Code, the Company
shall reduce the payments and benefits payable to you under the Agreement to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code, but only if, by reason of such reduction,
the net

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 7
after-tax benefit shall exceed the net after-tax benefit if such reduction were
not made. “Net after-tax benefit” for these purposes shall mean the sum of
(i) the total amount payable to you under the Agreement, plus (ii) all other
payments and benefits which you receive or are then entitled to receive from the
Company that, alone or in combination with the payments and benefits payable
under the Agreement, would constitute a “parachute payment” within the meaning
of Section 280G of the Code, less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to you (based upon
the rate in effect for such year as set forth in the Code at the time of the
payment under the Agreement), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code. Any reduction, pursuant to this paragraph, of amounts
payable to you shall be made in a manner such that you receive the best economic
benefit, and to the extent economically equivalent, such reduction shall be made
on a pro-rata basis among all amounts payable under this Agreement.
     5. PAYMENT OBLIGATION ABSOLUTE.
     The Company’s obligation to pay you the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against you or anyone else. All amounts payable by the Company shall be paid
without notice or demand. You shall not be required to mitigate the amount of
any payment or benefit provided for you herein by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by you as a result of employment by another
employer after the Date of Termination, or otherwise.
     6. SUCCESSORS, BINDING AGREEMENT.
     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. This Agreement
shall inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If you should die while any amount would still be payable
to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee, or other designee or, if there be no such
designee, to your estate.

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 8
     7. NOTICE.
     Any termination by the Company shall be communicated by written Notice of
Termination to the other party thereto. Notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the Secretary of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     8. MISCELLANEOUS.
     This Agreement supersedes any and all prior agreements between you and the
Company concerning the subject matter hereof. No provisions of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing signed by you and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas. Except as
contemplated in paragraph 3 hereof, the obligation to pay amounts under this
Agreement is an unfunded obligation of the Company, and no such obligation shall
create a trust or be deemed to be secured by any pledge or encumbrance on any
property of the Company.
     This Agreement shall not be deemed to constitute a contract of employment,
nor shall any provision hereof restrict the right of the Company to discharge
you at will. Nothing herein shall be construed to preclude the transfer of your
employment to a subsidiary or affiliate of the Company and such a transfer shall
not be considered a termination of your employment hereunder. For purposes of
this Agreement, “Company” includes all subsidiaries and affiliates of the
Company to the extent such subsidiary and/or affiliate is carrying on any
portion of the business of the Company or a business similar to that being
conducted by the Company.
     9. VALIDITY.
     The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 9
     10. COUNTERPARTS.
     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.
     11. ARBITRATION.
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Houston, Texas in
accordance with the rules of the American Arbitration Association then in
effect; provided that all arbitration expenses shall be borne by the Company.
Notwithstanding the pendency of any dispute or controversy concerning
termination or the effects thereof, the Company will continue to pay your base
salary, retroactive to the Date of Termination, if applicable, in effect
immediately before any Notice of Termination giving rise to the dispute was
given and continue you as a participant in all compensation, benefit and
insurance plans in which you were then participating, until the dispute is
finally resolved. Subject only to item (b) of paragraph 4, amounts paid under
this paragraph are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
     12. SECTION 409A.
     (a) This Agreement is intended to comply with Section 409A of the Code and
accompanying Treasury regulations and guidance (“Section 409A”) and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A.
     (b) Notwithstanding any provision in this Agreement to the contrary, if the
payment of any compensation or benefit hereunder (including, without limitation,
any severance benefit) would be subject to additional taxes and interest under
Section 409A because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B) of the Code, then any such payment or benefit that you
would otherwise be entitled to during the first six months following the Date of
Termination shall be accumulated and paid or provided, as applicable, on the
date that is one day (or if such date does not fall on a business day of the
Company, the next following business day of the Company) after the earlier of
(i) the date of your death, (ii) six months after the Date of Termination, or
(iii) such earlier date upon which such amount can be paid or provided under
Section 409A without being subject to such additional taxes and interest. In the
event that a payment is delayed under this paragraph 12, the Company shall pay
to you, as of the date it pays the delayed payment, interest on the delayed
payment amount at the semi-annual, short-term applicable federal rate in effect
on the Date of Termination, as provided in Section 1274(d) of the Code, plus 2%,
based on the number of days the payment was delayed beyond the Date of
Termination.

 



--------------------------------------------------------------------------------



 



Mr. John A. Clerico
June 15, 2009
Page 10
     If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

            Sincerely,

Global Industries, Ltd.
      By:   /s/ Dave Sheil         Dave Sheil        Vice President, Human
Resources     

AGREED TO THIS 15th DAY OF JUNE, 2009.
     /s/ John A. Clerico                              
John A. Clerico
Chief Executive Officer and Chairman of the Board
Global Industries, Ltd.

 